Case: 14-15703     Date Filed: 05/27/2016   Page: 1 of 25


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 14-15703
                            ________________________

                        D.C. Docket No. 1:11-cv-01407-CAP



MIKE THURMON,
in his capacity as Executor of the Estate of
William H. Thurmon, Sr., deceased,
MARY K. THURMAN,
HELEN JOHNSON,
WILLIAM H. THURMON, JR.,
GEORGE THURMON,
ESTHER RIDENHOUR,
MARK THURMON,
PATRICIA GUTHRIE,
JOAN GREENLESS,
JULIE CHAMBERS,
in their capacities as the surviving children of
William H. Thurmon, Sr., deceased,

                                                               Plaintiffs-Appellants,

JIM CHAMBERS,
in his capacity as Executor of the Estate of
William H. Thurmon, Sr., deceased,

                                                                           Plaintiff,

                                          versus
                Case: 14-15703         Date Filed: 05/27/2016     Page: 2 of 25


GEORGIA PACIFIC, LLC, et al.,

                                                                                   Defendants,

CRANE CO.,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                         (May 27, 2016)

Before HULL and WILSON, Circuit Judges, and MARTINEZ, * District Judge.

HULL, Circuit Judge:

       In this products liability action, the plaintiffs appeal the district court’s grant

of Defendant Crane Co.’s motion for summary judgment. The district court found

that the plaintiffs failed to prove that a Crane Co. product proximately caused the

decedent’s asbestos-related injuries. After careful review of the record and briefs,

and with the benefit of oral argument, we affirm.

                                  I.      BACKGROUND

A.     Facts

       The relevant facts in this appeal are straightforward and undisputed. From

1954 to 1985, William H. Thurmon, Sr. worked primarily as a production shift

       *
         Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.
                                                2
             Case: 14-15703     Date Filed: 05/27/2016   Page: 3 of 25


supervisor at the Rayonier Pulp and Paper Mill (“Rayonier”) located in Jesup,

Georgia. Thurmon monitored the production equipment and supervised the line

employees, which required him to walk around all areas of Rayonier.

      Oftentimes, the industrial valves at Rayonier required maintenance, which

typically involved, among other things, scraping gaskets off of the valves,

removing packing material from the valves, and replacing the removed gaskets and

packing material. Though Thurmon did not work directly on the valves, he was,

on occasion, near the valves while Rayonier employees performed routine

maintenance. Rayonier employees would also cut gasket material in close

proximity to Thurmon. From 1955 to 1985, some of the packing material and

gaskets used in the repair and maintenance of valves at Rayonier contained

asbestos.

      Two co-workers testified that some of the industrial valves at Rayonier were

manufactured by Defendant Crane Co. Other than remembering that the Crane Co.

valves were “metal” or “steel,” those co-workers could not recall the specific type

of Crane Co. valves used at Rayonier, nor did they associate a specific type of

valve with Crane Co.

      The Crane Co. valves, like all industrial valves, required routine

maintenance involving the removal and replacement of gaskets and packing

material. At least one co-worker testified that Thurmon would have been in close


                                         3
               Case: 14-15703       Date Filed: 05/27/2016     Page: 4 of 25


proximity to the Crane Co. valves while their gaskets were being replaced. The

removal and installation of gaskets from the Crane Co. valves would have created

dust, potentially containing asbestos, that Thurmon could have inhaled. There is

no evidence that Thurmon was in close proximity to any Crane Co. valve while its

packing materials were being replaced.

       Crucially, no employee testified that the replacement gaskets and packing

material used to maintain and repair Crane Co. valves were manufactured or

distributed by Crane Co. 1 Rather, third-party vendors supplied Rayonier with

asbestos-containing gaskets and packing material. Moreover, there is no evidence

that the worn gaskets and packing material routinely being replaced (during

Thurmon’s tenure) were the original ones installed on the Crane Co. valves.

       In November 2009, Thurmon was diagnosed with mesothelioma, an

asbestos-related cancer, and died the following month.

B.     Procedural History

       In April 2011, Thurmon’s estate and surviving children filed an amended

complaint in the State Court of Gwinnet County, Georgia against several

defendants, including Crane Co., alleging causes of action for negligence, products



       1
         As noted below, the MDL court found that no co-worker testified that Thurmon was
exposed to “Crane” gaskets or packing material and, therefore, concluded that summary
judgment in favor of Crane Co. was warranted with respect to any alleged exposure to Crane Co.
gaskets or packing material. We defer to the MDL court’s findings and conclusions regarding
this issue.
                                              4
              Case: 14-15703    Date Filed: 05/27/2016    Page: 5 of 25


liability, and wrongful death arising from Thurmon’s alleged asbestos exposure

while working at Rayonier. On April 29, 2011, a defendant removed the action to

the United States District Court for the Northern District of Georgia. On May 16,

2011, pursuant to an order from the United States Judicial Panel on Multidistrict

Litigation, the action was transferred to the Eastern District of Pennsylvania (“the

MDL court”) as part of MDL No. 875.

      In a September 17, 2012 order, the MDL court granted in part and denied in

part Crane Co.’s motion for summary judgment. First, the MDL court found no

evidence of Thurmon’s alleged exposure to “Crane” gaskets or packing material.

Accordingly, the MDL court granted summary judgment in favor of Crane Co.

with respect to Thurmon’s alleged exposure to gaskets and packing material

manufactured or distributed by Crane Co.

      Next, the MDL court found that (1) Crane Co. valves were used at Rayonier;

(2) the third-party component parts on Crane Co.’s valves contained asbestos;

(3) Rayonier employees performed routine maintenance on Crane Co. valves,

specifically gasket replacement, in close proximity to Thurmon; and (4) a

reasonable jury could conclude that Thurmon inhaled asbestos fibers during the

replacement of gaskets on Crane Co. valves. However, the MDL court further

found that there was (1) no evidence demonstrating that Thurmon was exposed to

the original asbestos-containing component parts of the Crane Co. valves, and


                                          5
                Case: 14-15703       Date Filed: 05/27/2016       Page: 6 of 25


(2) no evidence demonstrating that the replacement asbestos-containing component

parts were manufactured or supplied by Crane Co. Accordingly, the MDL court

concluded that “[Crane Co.] could only be liable for this exposure if Georgia law

does not recognize the so-called ‘bare metal defense.’” 2

       Unaware of any decisions from the Georgia appellate courts discussing the

availability of the bare metal defense, and noting that whether Georgia law

recognizes the defense “is a matter of policy,” the MDL court determined that

remand to a court in Georgia was necessary to determine the availability of the

bare metal defense under Georgia law. The MDL court denied Crane Co.’s motion

for summary judgment in part, with leave to refile for summary judgment in the

Northern District of Georgia after remand.

       In a January 23, 2014 order, the MDL court remanded the case to the

Northern District of Georgia. In the district court, Crane Co. moved for summary

judgment on the grounds that it was entitled to the bare metal defense because

there was no evidence demonstrating that Crane Co. manufactured, supplied, or

designed any of the replacement asbestos-containing gaskets or packing material to

which Thurmon was exposed. In a November 21, 2014 order, the district court




       2
        The MDL court defined the bare metal defense as follows: “whether . . . a valve
manufacturer [is] liable for injury arising from asbestos-containing component parts used in
connection with its valve, but which it did not manufacture or supply.”
                                                6
              Case: 14-15703     Date Filed: 05/27/2016    Page: 7 of 25


granted Crane Co.’s motion for summary judgment on the grounds that Georgia

law supports the application of the bare metal defense. This appeal followed.

                                II.    DISCUSSION

A.    Standard of Review

      We review a district court’s grant of summary judgment de novo, viewing

all the evidence, and drawing all reasonable factual inferences, in favor of the non-

moving party. Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1321 (11th

Cir. 2014). We may affirm on any ground that finds support in the record.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Although all justifiable inferences are to be

drawn in favor of the non-moving party, the moving party is entitled to judgment

as a matter of law when the non-moving party fails to make a sufficient showing of

an essential element of the case. Manor Healthcare Corp. v. Lomelo, 929 F.2d
633, 636 (11th Cir. 1991).

      The moving party bears the initial burden of showing the court, by reference

to materials in the record, that there is no genuine dispute as to any material fact

that should be decided at trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). The moving party’s burden is discharged merely by


                                           7
              Case: 14-15703     Date Filed: 05/27/2016    Page: 8 of 25


pointing out to the district court that there is an absence of evidence to support an

essential element of the non-moving party’s case. See Celotex Corp. v. Catrett,

477 U.S. 317, 325, 106 S. Ct. 2548, 2554 (1986). Once the moving party has

adequately supported its motion, the non-movant then has the burden of showing

that summary judgment is improper by coming forward with specific facts showing

a genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587, 106 S. Ct. 1348, 1356 (1986).

      This case requires us to examine issues concerning the substantive law of

Georgia. In rendering a decision based on state substantive law, a federal court

must decide the case the way it appears the state’s highest court would. Ernie

Haire Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1290 (11th Cir. 2001). Where

the state’s highest court has not spoken to an issue, a federal court must adhere to

the decisions of the state’s intermediate appellate courts absent some persuasive

indication that the state’s highest court would decide the issue otherwise. Id.

B.    The “Bare Metal Defense” Under Georgia Law

      According to the asbestos MDL court, the “bare metal defense” stands for

the proposition that a valve manufacturer is “not liable for injuries caused by

asbestos products, such as insulation, gaskets, and packing, that were incorporated

into their products or used as replacement parts, but which they did not

manufacture or distribute.” Conner v. Alfa Laval, Inc., 842 F. Supp. 2d 791, 793


                                           8
              Case: 14-15703      Date Filed: 05/27/2016    Page: 9 of 25


(E.D. Pa. 2012). As such, the “bare metal defense” is, essentially, a causation

argument.

        No controlling Georgia authority unequivocally recognizes the bare metal

defense. In fact, the phrase “bare metal defense” has never appeared in Georgia’s

case law. Nevertheless, we are tasked with resolving this appeal, which involves

substantive questions of Georgia law, in a manner it appears the Georgia Supreme

Court would. Ernie Haire Ford, Inc., 260 F.3d at 1290.

      In doing so, we need not determine whether the Georgia Supreme Court

would adopt the “bare metal defense” as a bright-line rule of law that would

automatically insulate from liability an entire category of defendants in asbestos

cases. Rather, as demonstrated below, application of Georgia’s well-established

products liability law to the particular facts of this case leads to a clear resolution

of this appeal.

C.    Relevant Georgia Products Liability Law

      Under Georgia law, whether proceeding under a strict liability or a

negligence theory, proximate cause is a necessary element of any product liability

action. Hoffman v. AC & S, Inc., 548 S.E.2d 379, 382 (Ga. Ct. App. 2001). Thus,

under Georgia law, to survive summary judgment, an asbestos victim must present

evidence that he or she was exposed to asbestos-containing products for which the

defendant is responsible. Id. Specifically, a plaintiff must present evidence that a


                                            9
             Case: 14-15703     Date Filed: 05/27/2016    Page: 10 of 25


particular defendant’s asbestos-containing product was used in proximity of that

plaintiff. Id. Such evidence may include testimony of co-workers who can

identify a plaintiff by name as having worked with or around a particular

defendant’s asbestos-containing products. Id. at 382-83.

      The Georgia Court of Appeals has stressed that the plaintiff must link a

particular defendant’s product to his injury in order to survive a motion for

summary judgment. See Talley v. City Tank Corp., 279 S.E.2d 264, 269 (Ga. Ct.

App. 1981) (“A manufacturer has the absolute right to have his strict liability for

injuries adjudged on the basis of the design of his own marketed product and not

that of someone else” (emphasis added)). Georgia law requires plaintiffs to prove

exposure to a particular defendant’s product in order to establish proximate cause

because Georgia courts have refused to impose market-share or industry-wide

liability upon asbestos manufacturers. See Ga. Code Ann. § 51-1-11(d)

(“Irrespective of privity, a manufacturer shall not be held liable for the

manufacture of a product alleged to be defective based on theories of market share

or enterprise, or other theories of industry-wide liability”); see also Hoffman, 548
S.E.2d at 382.

D.    Replacement Gaskets Not Manufactured By Crane Co.

      Here, we cannot say that the district court erred in granting Crane Co.’s

motion for summary judgment under the particular facts of this case. There is


                                          10
             Case: 14-15703    Date Filed: 05/27/2016   Page: 11 of 25


evidence that industrial valves manufactured and supplied by Crane Co. were

present at Rayonier during Thurmon’s tenure as a shift supervisor. The component

parts of the Crane Co. valves, namely the gaskets and packing material, often

contained asbestos. These asbestos-containing component parts required routine

maintenance that would have created airborne asbestos fibers. One co-worker

testified that Thurmon was in close proximity to Crane Co. valves while gasket

maintenance was being performed. No co-workers testified that Thurmon was in

close proximity to Crane Co. valves while packing materials were being replaced.

Thus, at best, Thurmon’s exposure was to gaskets during routine replacement and

maintenance. Accordingly, a reasonable jury could conclude that Thurmon was

exposed to asbestos-containing dust from gaskets being replaced and used in

connection with Crane Co. valves.

      However, the record tells us that Rayonier purchased the replacement

gaskets from third-party vendors. The record does not support a finding that any of

the replacement asbestos-containing gaskets to which Thurmon was exposed were

manufactured or distributed by Crane Co. While a co-worker was able to place

Thurmon in close proximity to gasket maintenance being performed on Crane Co.

valves, there was no evidence that the replacement gasket material was

manufactured or supplied by Crane Co. Moreover, no co-worker testified that the

gaskets being removed on such occasions were the original component parts of the


                                        11
             Case: 14-15703     Date Filed: 05/27/2016    Page: 12 of 25


Crane Co. valves. Thus, while the plaintiffs could show that Thurmon was

exposed to asbestos-containing gaskets manufactured and supplied by third-party

vendors and installed on Crane Co.’s industrial valves, the plaintiffs failed to

demonstrate that Thurmon was exposed to any specific asbestos-containing gaskets

manufactured or supplied by Crane Co. As such, Thurmon’s injuries were not

caused by any asbestos-containing gaskets manufactured or supplied by Crane Co.

Hoffman, 548 S.E.2d at 382.

E.    Negligent Design and Failure to Warn

      The plaintiffs nevertheless contend that the district court erred by granting

Crane Co.’s motion for summary judgment for two reasons: (1) Crane Co. is still

liable for Thurmon’s injuries because it negligently designed its industrial valves

by requiring that they use asbestos-containing component parts to function

properly, and (2) Crane Co. is still liable for Thurmon’s injuries because it failed to

warn Thurmon of the dangers associated with removing and replacing the asbestos-

containing component parts of its industrial valves. Both of these arguments fail.

      Georgia courts recognize a cause of action for injuries sustained on account

of a manufacturer’s negligent product design. See Ford Motor Co. v. Stubblefield,

319 S.E.2d 470, 476 (Ga. Ct. App. 1984). Specifically, “if in the normal

functioning of the product as designed, such function creates a danger or peril that

is not known to the user or bystander, then the manufacturer is liable for injuries


                                          12
              Case: 14-15703     Date Filed: 05/27/2016    Page: 13 of 25


proximately caused by such danger.” Id. (emphasis added). Accordingly, to

prevail in a so-called “negligent design” claim, the plaintiff must still demonstrate

that “the proximate cause of [his] injuries . . . was the original defective design.”

Talley, 279 S.E.2d at 269; see also Hall v. Scott USA, Ltd., 400 S.E.2d 700, 703

(Ga. Ct. App. 1990) (“[T]he injury must be the proximate result of a defect in the

product which existed at the time sold”) (quotation marks omitted); Carmical v.

Bell Helicopter Textron, 117 F.3d 490, 494 (11th Cir. 1997) (“To prevail in a

Georgia products liability action, whether based on negligence or strict liability, a

plaintiff must show that the proximate cause of the injury was a defect which

existed when the product was sold”). When there is no evidence that the

defendant’s originally designed product was defective, and there is no evidence

that an injury-causing post-sale modification was required for the defendant’s

original product to function, then summary judgment in favor of the defendant is

warranted. See Hall, 400 S.E.2d at 703-04.

      The plaintiffs cannot prevail in their negligent design claim because they

failed to come forward with evidence establishing causation, which is an essential

element of any products liability action. Hoffman, 548 S.E.2d at 382.

Specifically, the plaintiffs failed to present evidence indicating that Thurmon’s

injuries were caused by a negligently designed Crane Co. valve. As explained

below, the plaintiffs’ failure to do so proves fatal to their claim.


                                           13
                Case: 14-15703   Date Filed: 05/27/2016   Page: 14 of 25


      To iterate, in order to prevail in a negligent design claim under Georgia law,

the plaintiff’s injury must be the proximate result of a defect in the product which

existed at the time sold. Talley, 279 S.E.2d at 269; see Hall, 400 S.E.2d at 703.

Plaintiffs allege that Crane Co.’s industrial valves were defective as sold because

the design of the valves required the use of asbestos-containing gaskets to function

properly. Thus, in order to survive summary judgment, the plaintiffs had to offer

some evidence that Thurmon’s injuries were caused by a Crane Co. valve that

required the use of asbestos-containing gaskets to function properly. See Hall, 400
S.E.2d at 703-04; Matsushita Elec. Indus. Co., 475 U.S. at 587, 106 S. Ct. at 1356.

Put another way, the plaintiffs had to offer some evidence that Thurmon was

exposed to a negligently designed Crane Co. valve. The plaintiffs failed to meet

their burden.

      The record demonstrates that, at some point, Rayonier would replace gaskets

in some of its valves and Thurmon was exposed to a Crane Co. valve while its

third-party asbestos-containing gaskets were being replaced. However, the record

does not reveal the type of Crane Co. valve to which Thurmon was exposed or

what that valve was used for, let alone whether the design of that valve specified

and required asbestos-containing gaskets to function properly. The mere fact that

the gaskets on Crane Co. valves were replaced with asbestos-containing gaskets

from third party vendors does not mean that Crane Co. designed and specified the


                                          14
             Case: 14-15703      Date Filed: 05/27/2016    Page: 15 of 25


use of only asbestos-containing gaskets for those valves, or that those valves

required asbestos-containing gaskets to function. See Talley, 279 S.E.2d at 269

(“[I]f the design of [a] product has been independently altered, eliminated and

replaced by a third party after the sale and injuries then result, those injuries cannot

be traced to or be the proximate result of the manufacturer’s original design which

did not exist at the time of injury”). Without evidence demonstrating that Thurmon

was exposed to a negligently designed Crane Co. valve (i.e. a valve that required

asbestos-containing gaskets to function properly), a jury would be forced to

speculate that Crane Co.’s negligence proximately caused Thurmon’s injuries.

However, “[s]peculation does not create a genuine issue of fact.” Cordoba v.

Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005).

      The plaintiffs attempt to close this causation gap by asserting that all

industrial valves manufactured by Crane Co. during the relevant time period

required asbestos-containing gaskets to function properly and, therefore, one can

reasonably infer that Thurmon must have been exposed to a negligently designed

Crane Co. valve. But the record does not support the plaintiffs’ assertion. Just the

opposite. Crane Co.’s corporate representative testified that, during the relevant

time period, Crane Co.’s valves did not require asbestos-containing gaskets to

function properly. Moreover, the plaintiffs’ own submissions contain a Crane Co.

brochure specifying that gaskets for “most,” but not all, “bronze and iron . . .


                                           15
             Case: 14-15703     Date Filed: 05/27/2016    Page: 16 of 25


valves are cut from compressed sheet packing comprised of asbestos fiber,” and

that other valves, depending on their function, contained gaskets made of

“tetrafluoroethylene” or “corrugated soft steel.” Another Crane Co. catalogue

submitted by the plaintiffs states that “[g]askets are made of various materials:

rubber, asbestos composition, and metals.” Thus, evidence from both parties

affirmatively demonstrates that some of Crane Co.’s industrial valves were

perfectly capable of functioning without the use of asbestos-containing gaskets.

      The plaintiffs’ attempts to otherwise raise a genuine issue of fact are

unavailing. The plaintiffs repeatedly point to evidence that Crane Co. may have

incorporated asbestos-containing packing material into the overall design of all of

its valves during the relevant time period. But the record only demonstrates that

Thurmon was potentially exposed to asbestos during the replacement of gaskets,

not packing material, on Crane Co. valves. Thus, the plaintiffs’ packing material

evidence is irrelevant.

      The sole piece of record evidence that the plaintiffs cite to actually

discussing gaskets is a March 9, 1981 internal Crane Co. memorandum. The

memorandum appears to involve a correspondence regarding the availability of

non-asbestos substitutes for certain valves that would otherwise require asbestos-

containing component parts. The memorandum does not help the plaintiffs

because it only concerns a specific category of iron and steel valves, not all valves,


                                          16
             Case: 14-15703      Date Filed: 05/27/2016    Page: 17 of 25


and it does not identify a type of valve or model specifically sold to Rayonier or

encountered by Thurmon.

      According to the dissent, the 1981 memorandum contains two phrases that,

by way of inference, establish a triable issue of fact as to whether “Crane Co.

generically specified that asbestos gaskets be used in all its industrial valves that

utilized gaskets.” (emphasis added). However, the inferences that the dissent

attempts to draw from these phrases are speculative and unreasonable. See Ave.

CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013) (“All

reasonable inferences arising from the undisputed facts should be made in favor of

the nonmovant, but an inference based on speculation and conjecture is not

reasonable.”).

      The dissent first points to the third paragraph of the 1981 memorandum,

which states, “If there was a corporate prohibition on asbestos gaskets . . ., then all

the [Crane Co.] valve plants would be in trouble.” Even read in the light most

favorable to the plaintiffs, this language only reasonably supports an inference that

valves utilizing asbestos-containing gaskets were manufactured at all of Crane

Co’s. valve plants. It does not, without resorting to speculation, support the

broader inference that all valves manufactured by Crane Co. utilized asbestos-

containing gaskets. In fact, the record affirmatively demonstrates that Crane Co.




                                           17
             Case: 14-15703      Date Filed: 05/27/2016    Page: 18 of 25


manufactured valves that utilized gaskets made of various materials such as rubber,

asbestos, metals, tetrafluoroethylene, and corrugated soft steel.

      The dissent also points to the last paragraph of the 1981 memorandum,

which states, “Until we locate acceptable alternates, . . . we are forced to continue

specifying the proven asbestos material in our products.” Even read in the light

most favorable to the plaintiffs, this language only reasonably supports an

inference that asbestos works well in the products that incorporate asbestos-

containing component parts, and that it will be difficult to find asbestos substitutes

for those specific products. Like the first phrase cited by the dissent, it does not,

without resorting to speculation, support the broader inference that all valves

manufactured by Crane Co. utilized asbestos-containing gaskets. Indeed, the

memorandum does not state that Crane Co. would be forced to continue specifying

the proven asbestos material in all of its products.

      Without resorting to speculation, which we may not do at the summary

judgment stage, the 1981 memorandum, at best, supports the narrow, undisputed

assertion that Crane Co. specified asbestos-containing gaskets for use in some of

the industrial valves it manufactured in 1981. It does not support the much broader

claim that Crane Co. specified the use of asbestos-containing gaskets in all

industrial valves manufactured by Crane Co. during the relevant time period.




                                          18
               Case: 14-15703       Date Filed: 05/27/2016       Page: 19 of 25


       Having cited no other record evidence in support of their assertion that all

valves manufactured by Crane Co. during the relevant time period required

asbestos-containing gaskets to function, the plaintiffs failed to come forward with

“specific facts showing that there is a genuine issue for trial” regarding this issue. 3

See Matsushita Elec. Indus. Co., 475 U.S. at 587, 106 S. Ct. at 1356.

      In sum, the plaintiffs’ entire negligent design theory of liability is premised

on the wholly unsubstantiated assertion that every single industrial valve

manufactured by Crane Co. during the relevant time period required asbestos-

containing gaskets to function properly. If anything, the available record evidence

affirmatively belies this assertion. As such, the record does not reveal whether

Thurmon was exposed to a negligently designed Crane Co. valve. Without any

evidence that Thurmon was exposed to a Crane Co. valve that was negligently

designed when sold to Rayonier, summary judgment in favor of Crane Co. is

warranted. Hall, 400 S.E.2d at 703-04.

      Additionally, there is no merit to the plaintiffs’ claim that they could still

recover under a failure-to-warn theory of liability. Under Georgia law, “the

manufacturer of a product which, to its actual or constructive knowledge, involves

       3
        Additionally, there is no evidence that Rayonier, due to high heat conditions, purchased
only valves that required asbestos-containing gaskets to function properly such that Thurmon
must have been exposed to those certain Crane Co. valves with designs specifying and requiring
asbestos-containing gaskets. At least one co-worker testified that he stocked the Rayonier
storeroom with rubber gaskets, which are not suitable for high heat applications. Additionally, a
Crane Co. brochure proffered by the plaintiffs indicates that “[m]etallic gaskets are used for
intermediate and high temperatures.”
                                               19
                 Case: 14-15703       Date Filed: 05/27/2016        Page: 20 of 25


danger to users, has a duty to give warning of such danger.” Chrysler Corp. v.

Batten, 450 S.E.2d 208, 211 (Ga. 1994) (quotation marks omitted). Despite the

distinct duty imposed, a failure-to-warn claim, whether grounded on a strict

liability or negligence theory, requires proof that the defendant’s allegedly

defective product proximately caused the plaintiff’s injuries. See Wilson Foods

Corp. v. Turner, 460 S.E.2d 532, 533-34 (Ga. Ct. App. 1995). As described above,

plaintiffs’ claims lack the crucial element of causation, and, therefore, the plaintiffs

cannot prevail. In other words, our conclusion that the plaintiffs failed to

demonstrate that a product manufactured by Crane Co. proximately caused

Thurmon’s injuries is a case dispositive determination that necessarily extinguishes

a necessary element of any failure-to-warn claim.

                                     III.   CONCLUSION

      Because the plaintiffs failed to produce evidence that Thurmon’s injuries

were proximately caused by a product manufactured, supplied, or negligently

designed by Crane Co., their claims fail as a matter of law. Accordingly, we affirm

the district court’s grant of summary judgment. 4

      AFFIRMED.




      4
          In light of our disposition, all pending motions are denied as moot.
                                                 20
             Case: 14-15703     Date Filed: 05/27/2016    Page: 21 of 25


WILSON, concurring in part and dissenting in part:

      I concur in the Majority’s decision not to insert the “‘bare metal defense”

into Georgia’s case law on behalf of the State of Georgia. According to the

complaint, William H. Thurmon, Sr. “was diagnosed with, and later died from,

complications associated with malignant pleural mesothelioma,” which “is a

rapidly debilitating and fatal form of cancer affecting the lining of an individual’s

lungs, the only known cause of which in North America is asbestos exposure.”

The bare metal defense would “automatically insulate from liability an entire

category” of manufacturers of asbestos-containing products in such cases. See

Maj. Op. at 9. There are a number of “impracticalities complicating any attempt

[by a federal court] to develop federal common law in asbestos litigation.”

Blackston v. Shook & Fletcher Insulation Co., 764 F.2d 1480, 1485–86 (11th Cir.

1985). Unless future Georgia courts explicitly or clearly adopt the bare metal

defense—which is essentially a policy statement about the quantity and type of

defendants Georgia wishes to hold liable—this federal court should not do so for

Georgia.

      Although I also agree with the Majority that “Thurmon was exposed to

asbestos-containing dust from [third-party asbestos-containing] gaskets being

replaced and used in connection with Crane Co. valves,” Maj. Op. 11–12

(emphasis added), we disagree regarding whether Crane Co. may be held liable for


                                          21
               Case: 14-15703        Date Filed: 05/27/2016       Page: 22 of 25


that exposure. The Majority frames the issue on appeal as whether Thurmon was

exposed to a defectively designed Crane Co. valve that required asbestos-

containing gaskets to function properly and that proximately caused Thurmon’s

injuries. See Maj. Op. at 12–19. However, the relevant question on appeal is

simply whether Thurmon was exposed to an asbestos-containing product for which

Crane Co. was responsible. See Blackston, 764 F.2d at 1481.

       In order to survive summary judgment under either a negligent design or

failure to warn theory of liability, the plaintiffs must show that Thurmon was

exposed to a product manufactured by Crane Co., see id. at 1481–82, which they

may do by showing that Crane Co. designed a product system in which it specified

asbestos-containing component parts. A corporate entity is legally responsible for

a product in which it “ha[s] an active role in the . . . design . . . of [the] product[].”

See Buchan v. Lawrence Metal Prods. Inc., 607 S.E.2d 153, 156 (Ga. Ct. App.

2004); Davenport v. Cummins Ala., Inc., 644 S.E.2d 503, 508 (Ga. Ct. App. 2007)

(describing a manufacturer as one who “actively participate[s] in the conception,

design, or specification of the [product]”). 1 Therefore, the plaintiffs may satisfy



       1
         No Eleventh Circuit or Georgia precedents squarely address a defendant’s liability in
Georgia for asbestos-related injuries arising in connection with a product it manufactured and
into which a third-party component part was inserted post-sale. Therefore, we must look to
Georgia products liability principles from outside the asbestos context. See, e.g., Fletcher v.
Water Applications Distribution Grp., 773 S.E.2d 859, 863–65 (Ga. Ct. App. 2015) (citing
general products liability concepts from outside the asbestos context within the asbestos context),
cert. granted, CertainTeed Corp. v. Fletcher, No. S15G1903 (Ga. Jan. 11, 2016).
                                                22
                Case: 14-15703        Date Filed: 05/27/2016        Page: 23 of 25


their burden by showing that Thurmon was exposed to an asbestos-containing

product designed by Crane Co.

       Additionally, the plaintiffs must show that Thurmon was exposed to Crane

Co.’s product, as originally designed. Georgia courts look to a product’s “design

specifications” to determine a product’s “original design.” See Banks v. ICI Ams.,

Inc., 450 S.E.2d 671, 673–75 & n.3 (Ga. 1994); cf. Fletcher, 773 S.E.2d at 863–64.

       The record supports the conclusion that Crane Co. designed a valve-gasket

system in which it specified asbestos gaskets that would have to be routinely

replaced. In the March 9, 1981 internal Crane Co. memorandum, Crane Co.’s

representative clearly stated: “Until we locate acceptable alternates, or until there is

a prohibition on the use of asbestos gaskets and packings (either by OSHA/EPA or

customer preferences), we are forced to continue specifying the proven asbestos

material in our products.” (emphasis added). The representative also stated: “If

there are corporate prohibitions on asbestos gaskets and packing in Crane plants,

then all the valve plants are in trouble.” 2 Viewing these statements in the light

most favorable to the plaintiffs, the memorandum establishes, for purposes of

surviving summary judgment, that as late as March of 1981 Crane Co. generically

specified that asbestos gaskets be used in all its industrial valves that utilized

       2
         Both statements fall within the last four paragraphs of the memorandum, which,
contrary to the Majority’s reading, discuss asbestos gaskets and packing, generally. The first
paragraph is the only one to refer to iron or steel valves and merely discusses “data circulated . . .
for grafoil stem packing,” as opposed to specifications for gaskets.
                                                 23
               Case: 14-15703        Date Filed: 05/27/2016        Page: 24 of 25


gaskets. 3 Consequently, these memorandum statements make clear that, by

original design, Crane Co.’s valve-gasket system was an “asbestos-containing

product[].” See Blackston, 764 F.2d at 1481. Additionally, it is undisputed that the

relevant “Crane Co. valves . . . required routine maintenance involving the removal

and replacement of gaskets and packing material.” Maj. Op. at 4. Thus, a jury

could find that Crane Co.’s product, as originally designed, was an asbestos-

containing valve-gasket system in which the gaskets would require routine

replacement. That third-party vendors supplied some of the asbestos gaskets does

not remove Crane Co.’s potential liability because Thurmon was still exposed to

Crane Co.’s valve-gasket system, as originally designed.4

       Accordingly, there remains a triable issue of fact in this case as to whether

Thurmon’s exposure to Crane Co.’s asbestos-containing product resulted in

Thurmon’s injuries. A manufacturer may be liable under Georgia law in a

       3
           This evidence should be weighed against other evidence in the record by a jury, not by
this court on summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.
Ct. 2505, 2513 (1986); see also Ont. Sewing Mach. Co. v. Smith, 572 S.E.2d 533, 536 (Ga. 2002)
(“[I]t is axiomatic that questions regarding proximate cause are undeniably a jury question and
may only be determined by the courts in plain and undisputed cases.” (internal quotation marks
omitted)).
         4
           More specifically, Rayonier’s use of asbestos gaskets was not an alteration, elimination,
or replacement of Crane Co.’s original design—or a redesign of the asbestos gaskets within that
original design—because Crane Co. specified, generically, that asbestos gaskets be used in its
valve-gasket system. See Carmical v. Bell Helicopter Textron, Inc., 117 F.3d 490, 494 (11th Cir.
1997) (manufacturer may be liable for negligent design so long as “the product[’s] design has
[not] been independently altered, eliminated or replaced by a third party after the sale of the
product”); cf. Talley v. City Tank Corp., 279 S.E.2d 264, 269–71 (Ga. Ct. App. 1981)
(manufacturer may be liable for negligent design where the “product’s original design has been
merely slightly or somewhat modified” or for failure to warn where “an integral component of a
product” has not been “totally redesigned and replaced”).
                                                24
             Case: 14-15703     Date Filed: 05/27/2016    Page: 25 of 25


negligent design claim for “intended or foreseeable uses” of its product. Chrysler

Corp. v. Batten, 450 S.E.2d 208, 211 (Ga. 1994). A manufacturer also may be

liable for failure to warn when “the normal use of its product” could result in some

“nonobvious foreseeable danger[].” Thornton v. E.I. Du Pont De Nemours & Co.,

22 F.3d 284, 289 (11th Cir. 1994). Here, the Crane Co. valve-gasket system

allegedly caused Thurmon’s injuries when asbestos dust was released during

routine maintenance, which was part of the system’s normal, intended, and

forseeable use. Therefore, it remains for the jury to determine whether Crane Co.

is liable for Thurmon’s injuries.

      In sum, I would hold that (1) Georgia does not recognize the bare metal

defense; (2) the product for which Crane Co. is legally responsible is the asbestos-

containing valve-gasket system it designed; and (3) there exists a material issue of

fact as to whether Thurmon’s injuries arose from his exposure to Crane Co.’s

product under either a negligent design or failure to warn theory of liability.

Accordingly, I would reverse the district court’s entry of summary judgment for

Crane Co. and remand for a jury to determine whether Crane Co.’s product was the

proximate cause of Thurmon’s injuries.




                                          25